DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 04/28/2021 has been entered. Claims 1, 4, 21 have been amended and claims 16-20 have been cancelled Therefore, claims 1-15 and 21-25 are now pending in the application.
Allowable Subject Matter
Claims 1-15 and 21-25 are allowed.
The following is an examiner’s statement of reasons for allowance:
The closest prior art Eberlein et al. (US -2012/0161420 A1) discloses Master Device for a Closed Hydraulic System of Handlebar-Steered Vehicle comprising;
(a)    a caliper assembly (A brake caliper of a hydraulic bicycle disc brake and/or motorcycle disc brake would also be conceivable, [0151]); and
(b)    a master cylinder assembly (86, Fig: 1) comprising
a body (80, Fig: 1);
a piston (60, Fig: 1) configured to move from an initial stroke position (as per figure 1, actuating lever 30 in position 39) along a full stroke within the body (as per figure 1, actuating lever 30 in position 89) to actuate braking action at the caliper assembly ([167], [175], Fig: 1);

a link (thrust piece 40 function as link, Fig: 1) actuated by the actuator (30, Fig: 1) and configured to engage the pushrod into engagement with the piston (Fig: 1);
wherein the initial stroke position of the piston (at lever 30 at 39, Fig: 1) is configured to be set by the adjuster acting at the link engaged (50, Fig: 1) at the pushrod and configured to determine a distance of movement by the actuator before braking action is actuated at the caliper assembly (To actuate the pressure point adjusting and/or brake or clutch lining adjusting device 50, a rotary knob 53 is provided on that end of the threaded bolt 51 which is situated opposite the threaded bolt head 54, [0171-0173], Fig: 1).
However, prior art fails to disclose an adjuster substantially within the body and wherein the adjuster acting at the link is configured to engage the pushrod within the body.
Prior art fails to disclose or suggest these limitation recited in independent claim 1. Therefore, independent claim 1 is allowable. Claims 2 and 3 are also allowable by virtue of their dependencies from claim 1.
Further, prior art also fails to disclose wherein the adjuster is configured to contact the pushrod within the body to adjust the initial stroke position of the piston (Claim 4) and wherein the initial stroke position of the piston is configured to be set by the adjuster screw acting on the flange on the pushrod within the body (Claim 21).
Therefore, independent claims 4 and 21 are allowable. Claims 5-20 and 22-25 are also allowable by virtue of their dependencies from claims 4 and 21 accordingly.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAN M AUNG whose telephone number is (571)270-5792.  The examiner can normally be reached on 9:00 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SAN M AUNG/Examiner, Art Unit 3657                                                                                                                                                                                                        
/Robert A. Siconolfi/Supervisory Patent Examiner, Art Unit 3657